         Case 1:20-cr-10111-RWZ Document 46 Filed 08/25/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )                Case No. S1 20-cr-10111-RWZ
      v.                            )
                                    )
CHARLES LIEBER,                     )
                                    )
      Defendant.                    )
____________________________________)


                             ASSENTED TO MOTION TO SEAL


       Pursuant to Local Rule 83.6.11, counsel for the Defendant respectfully moves the Court,

with the government's assent, to file under seal its Assented to Motion of Defendant Charles

Lieber For a Court Conference To Effectuate the Bail Order (“Motion for Conference”, ECF

No. 44). Professor Lieber makes this motion because the Motion for Conference contains

certain personal information regarding Professor Lieber’s residence and personal financial

information. The Defendant requests that the Motion to Continue with certain personal

information redacted be the version filed on the public docket.
         Case 1:20-cr-10111-RWZ Document 46 Filed 08/25/20 Page 2 of 2



                                            Respectfully submitted,

                                            CHARLES LIEBER

                                            By his attorneys

                                            /s/ Torrey K. Young
                                            Torrey K. Young (BBO# 682550)
                                            Marc L. Mukasey (pro hac admitted)
                                            MUKASEY FRENCHMAN & SKLAROFF, LLP
                                            140 E. 45th Street, 17th Floor
                                            New York, New York 10017
                                            (212) 466-6400
                                            Torrey.Young@mfsllp.com
                                            Marc.Mukasey@mukaseylaw.com

Dated: August 25, 2020




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        Counsel for the government assents to this Motion. I hereby certify that this document
will be sent by electronic mail to counsel for the government on August 25, 2020.

                                                    /s/ Torrey K. Young
                                                    Torrey K. Young
